FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50297

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00688-AHM

  v.
                                                 MEMORANDUM *
MARIA LEON, a.k.a. Chata,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Maria Leon appeals from her 100-month sentence for a racketeer influenced

and corrupt organizations conspiracy, in violation of 18 U.S.C. § 1962(d), and

conspiracy to distribute cocaine base in the form of crack cocaine, in violation of

21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B). Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Leon’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se brief

or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the sentence is

AFFIRMED.




                                          2                                    09-50297